Case 2:20-cv-00078-JRG Document 92-3 Filed 01/27/21 Page 1 of 2 PageID #: 3571




                       Exhibit B
Case 2:20-cv-00078-JRG Document 92-3 Filed 01/27/21 Page 2 of 2 PageID #: 3572




December 18, 2020

By Electronic Mail

Jerry Tice
Bragalone Conroy PC
2200 Ross Avenue
Suite 4500W
Dallas, Texas, 75201
cce-service@bcpc-law.com

Re:     Cellular Communications Equipment LLC v. HMD Global Oy, No. 20-78 (E.D. Texas)

Dear Mr. Tice:

As you know, during this morning’s deposition of CCE’s claim construction expert Anthony DeRosa, Mr.
DeRose confirmed several times that claim 1 of the ’923 patent is indefinite at least under I​PXL Holdings,
L.L.C. v. Amazon.com, Inc.​, 430 F.3d 1377 (Fed. Cir. 2005), which states that “reciting both an apparatus
and a method of using that apparatus renders a claim indefinite under section 112, paragraph 2.” I​d.​ at
1384. Specifically, Mr. DeRosa testified:

        Q.       To determine whether a person has infringed Claim 1 of the ’923 patent, one must
                 consider not only the steps of the method being performed but also the apparatus being
                 used to perform that method, correct?

        A.       Yes.

DeRosa Rough Tr. at 73:25 to 74:6. Following your examination, which included only leading questions
and thus yielded no admissible evidence, Mr. DeRosa reconfirmed his conclusion using different words:

        Q.       In order to determine whether a user sending a particular message from a
                 communication terminal infringes Claim 1, you must examine not only whether
                 or not the device has the capability of diverting a message or not diverting a
                 message, but also whether that capability is enabled; correct?

        A.       I mean, I think that’s — yes.

Id. ​at​​93:19 to 94:2. Mr. DeRosa is correct, for the reasons he explained in his deposition, and claim 1 is
indefinite least under I​PXL​. CCE may dismiss this case unilaterally under Fed. R. Civ. P. 41(a)(1)(A)(i);
we urge you to do so promptly, rather than continue to advance a case that is ultimately doomed to fail.

Very Truly Yours,


Matthew S. Warren
